Dear Ms. Castello:
As Chief Civil Deputy for the East Feliciana Sheriff's Office, you ask this office to advise you if a full-time deputy sheriff working for your office may also hold the elective office of Mayor for the Village of Wilson.
The Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq., governs our response to your question. For purposes of dual officeholding, the position of deputy sheriff is considered an appointive office under La.R.S. 42:62(2) because it is an "office in any branch of government . . . which is specifically established or specifically authorized by the . . . laws of this state . . . and which is filled by appointment . . . by an elected . . . public official."
The position of deputy sheriff is specifically authorized by law, as La.R.S. 33:1433 states "the sheriff of each parish . . . may appoint as many deputies as necessary" and further provides that a deputy's "appointment and oath must be entered on the records of the court." The position is filled by appointment by an elected official, as the sheriff is an elected public official pursuant to constitutional provision. See La.Const. Article V, § 27. A mayor holds local elective office as defined by La.R.S. 42:62(1).1
La.R.S. 42:63(D) prohibits a person holding an elective office in a political subdivision of the state from holding at the same time a full-time appointive office.2 Because you state your deputy sheriff works on a *Page 2 
full-time3 basis, La.R.S. 42:63(D) would initially prevent him from holding at the same time the elective office of mayor.
However, the dual officeholding provisions contain an exemption from the prohibition of La.R.S. 42:63(D), and that exemption is applicable in this case. La.R.S. 42:66(L)(1) states:
L. (1) Nothing in this Part shall be construed to prevent a deputy sheriff from holding the office of either mayor or alderman of a municipality, provided such municipality has a population of two thousand five hundred or less, according to the latest federal decennial census.
The population of the Village of Wilson is less than two thousand five hundred, according to the latest federal decennial census.4
Because the exemption is applicable, it is the opinion of this office that your deputy sheriff may retain his full-time position with your office should he be elected Mayor of the Village of Wilson.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:arg
1 La.R.S. 42:62(1) provides:
(1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
2 La.R.S. 42:63(D) provides:
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
3 The term "full-time" means "work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work." The term "part-time" means "work in an appointive office or employment which is less than the number of hours of work defined . . . as full-time." See La.R.S. 42:62(4) and (5).
4 The Village of Wilson has a population of 668 residents according to the United States Census for 2000. See the U.S. Census Bureau website, http://www.census.gov.